DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, a method comprising: after coupling the interconnect structure to the device die, grinding the substrate to reduce a thickness of the substrate; after grinding the substrate, forming an opening in the substrate that extends to a metal feature of the interconnect structure, wherein the opening has a first width and a second width, the first width and the second width being different; patterning the polymer layer to expose the metal feature; and forming an Under Bump Metallurgy (UBM) extending into the opening, wherein the UBM has a first bottom portion in contact with the metal feature, and wherein the polymer layer extends from a second bottom portion of the UBM to the metal feature in a direction perpendicular to a major surface of the substrate.
With respect to claims 11-15, none of the prior art teaches or suggests, alone or in combination, a method comprising: TSMP20160442USo3Page 3 of 8etching a backside of the substrate to form an opening that extends to a metal pad of the interconnect structure; forming a light-sensitive polymer layer extending into the opening, wherein the light- sensitive polymer layer directly contacts the metal pad and sidewalls of the substrate, forming an Under 
With respect to claims 16-20, none of the prior art teaches or suggests, alone or in combination, a method comprising: a second passivation layer, a first portion of the second passivation layer being on a first passivation layer, a second portion of the second passivation layer being on a metal pad, and the second passivation layer comprising two dielectric materials having different material compositions from each other; TSMP20160442USo3Page 4 of 8etching an opening in the substrate to expose a conductive feature of the interconnect structure; depositing a photo-sensitive polymer layer into the opening, wherein the photo-sensitive polymer layer directly contacts sidewalls of the substrate and a top surface of the conductive feature; and forming a metal feature extending through the substrate to contact the conductive feature, wherein the metal feature is encircled by and in contact with a portion of the photo-sensitive polymer layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (U.S. Publication No. 2013/0134559 A1) discloses a UBM chip package but fails to disclose after coupling the interconnect structure to the 
Mao et al. (U.S. Publication No. 2014/0151890 A1) discloses a UBM chip package but fails to disclose after coupling the interconnect structure to the device die, grinding the substrate to reduce a thickness of the substrate; after grinding the substrate, forming an opening in the substrate that extends to a metal feature of the interconnect structure, wherein the opening has a first width and a second width, the first width and the second width being different; patterning the polymer layer to expose the metal feature; and forming an Under Bump Metallurgy (UBM) extending into the opening, wherein the UBM has a first bottom portion in contact with the metal feature, and wherein the polymer layer extends from a second bottom portion of the UBM to the metal feature in a direction perpendicular to a major surface of the substrate.
Ray et al. (U.S. Publication No. 2015/0235988 A1) discloses a UBM package structure but fails to disclose a UBM chip package but fails to disclose after coupling the interconnect structure to the device die, grinding the substrate to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JONATHAN HAN/Primary Examiner, Art Unit 2818